

Memorandum of Understanding
 
   This Memorandum of Understanding (“MOU”), dated March 15, 2010, is entered
into by and between Epicenter Oil and Gas, LLC (“Epicenter”), a Florida Limited
Liability Company, Indigo-Energy, Inc. (“Indigo”), a Nevada Corporation, and
Reef LLC (“Reef”), a Florida Limited Liability Company, and, collectively
referred to as the “Parties”.
 
RECITALS
 
 
1-
Since 2005, Epicenter has expended substantial human resources and money in the
acquisition of oil and gas leases, and contracts to purchase oil and gas leases,
totaling approximately 135,000 acres in Illinois, Indiana and Kentucky. In
addition to the efforts of Epicenter to acquire such leases and contracts,
Indigo has expended substantial human resources, money, and its own common stock
to assist in the acquisition and retention of certain of those leases and
contracts..  Despite these efforts and expenditures on the parts of Epicenter
and Indigo, certain of these leases and options have expired.

 
 
2-
In a prior MOU dated December 3, 2008, and subsequently modified, Epicenter
represented that Indigo and Carr-Miller Capital and Epicenter agreed as follows:
“Carr-Miller Capital shall provide via Indigo the sum of One Million Two Hundred
Thousand ($1,200,000.00) Dollars, or the actual cost if more, to Depocenter
which shall be used to pay for the drilling and equipping of at least two (2)
and for a maximum of three (3) horizontal wells in the Dubois Field in Dubois
County, Indiana…Indigo-Energy shall own 75% of the working interest of the wells
to be drilled in the Dubois Field with the One Million Two Hundred Thousand ($1,
200,000.00) Dollars.  Depocenter Oil and Gas, LLC shall own the remaining 25% of
the working interest of each well.”  On March 26, 2009, Indigo, Reef, and
Epicenter signed a confirming letter that memorialized ownership of the Dubois
Field by Reef, Epicenter’s right to drill, and Indigo’s expectation of receipt
of an assignment of Working Interest.  On April 29, 2009, another MOU was
executed and represents the following: “Indigo will provide the sum of two
million one hundred thousand  ($2,100,000) dollars to Epicenter which will be
used to pay for the drilling and equipping of at least one (1) vertical well and
for a maximum of three (3) horizontal wells in the Dubois Field in Dubois
County, Indiana.  Indigo will own 75% of the working interest of the wells to be
drilled in the Dubois Field. Epicenter will own the remaining 25% of the working
interest of each well…Further that Epicenter shall prepare an assignment of
working interest with Indigo as assignee and shall receive 75% of the working
interest”, which assignment has been executed and filed. Said drilling and
completion budget numbers have been exceeded, and currently stand at
approximately $4,800,000.


 
1

--------------------------------------------------------------------------------

 
 
 
3-
The Parties acknowledge that Reef is the lessee of a number of oil and gas
leases that comprise the spacing units of the four wells as required by the
Indiana Department of Natural Resources, Division of Oil and Gas. Said leases
are either “held by production” under the provisions of the leases, or are
within their five year Primary Terms. The lessors’ Royalty Interest (“R”) of
said leases is one-eighth (1/8) of eight-eighths (8/8), or 12.5% of 100% (twelve
and one-half percent of one hundred percent) of the gross revenue generated by
the sale of natural gas and crude oil produced from wells located upon the lands
covered by said leases.  A comprehensive schedule of the leases that comprise
the spacing units of the four wells will be provided by Epicenter within thirty
(30) days.

 
 
4-
The leases that comprise the spacing units of the four wells are subject to
Over-Riding Royalty Interests (“ORRI”) of 8.25% (eight and twenty-five one
hundredths percent) of 100% (one hundred percent) of gross revenue generated by
the sale of natural gas and crude oil produced from wells located upon the lands
covered by said leases.  The 8.25% ORRI is divided as follows:

 
3.125% of 100% — Pawnee Oil Corporation
 
1.5625% of 100% — The Masson Family Trust
 
1.5625% of 100% — The Bob Hanley Trust
 
2.00% of 100% — Frank G. Finkbeiner
 
 
5-
Epicenter has represented that it is the operator of the four wells, and of the
gas processing facilities owned by Reef within the Dubois Field.  Epicenter and
Reef further represent that the leases comprising the spacing units of the four
wells are owned by Reef which has good title to said leases, subject to certain
mechanics liens filed against said leases, and that Epicenter has permission
from Reef to act as operator to drill, complete and operate the four wells upon
said leases.

 
 
6-
Epicenter and Reef represent that Robert R. Turnage is a Managing Member of
Reef.  He is, and has been, the Managing Member of Reef responsible for making
all field-related operating decisions and commitments on behalf of Reef for the
previous six (6) years.

 
 
7-
The Parties have previously agreed that the operating expenses of the four wells
shall be payable, whenever possible, from revenue generated by the working
interest of the four wells.  No drilling, completion or operating expenses shall
be borne by royalty or over-riding royalty interests.

 
 
8-
In a prior MOU dated 12-3-2008, and prior letters, Epicenter, Reef, and Indigo
affirmed that the working interest revenue generated from the sale of crude oil
and natural gas produced from the four wells shall be divided and distributed
seventy-five percent (75%) to Indigo, and twenty-five percent (25%) to Epicenter
and /or Reef.  We further understand that Epicenter and Reef may have additional
agreements or understandings in place regarding ownership and distribution
between them, but this in no way affects the uncontested 75% working interest
ownership of Indigo.  This is hereby acknowledged by all Parties.


 
2

--------------------------------------------------------------------------------

 
 
 
9-
The Parties acknowledge that there have been mechanics liens filed on behalf of
certain contractors and/or suppliers who provided goods and/or services during
the drilling and completion of the four wells. These mechanics liens have been
filed against the four wells, Indigo, Reef, Epicenter and the leases comprising
the spacing units of the four wells.  Additionally, Accounts Payable from
contractors and/or suppliers of approximately $1,600,000 including the above
cited liens, remains unpaid.

 
NOW THEREFORE the Parties agree as follows:
 
 
A-
Indigo will continue to provide funding to a maximum of $350,000 for completion
efforts that are required to bring the four wells online and into production. It
is believed that this process is nearly completed and that production might be
commenced during March, 2010.  Indigo may extend this funding at its sole
discretion.

 
 
B-
It is the intention of Indigo and Epicenter that working interest revenue, net
of operational requirements, will be utilized to pay outstanding Accounts
Payable, beginning with mechanics lien holders.  It is not anticipated that any
net working interest revenue will be distributed to the Parties prior to the
retirement of outstanding debts incurred during the drilling and completion of
the four wells.  This use of funds will not constitute any additional
obligations between the Parties.

 
 
C-
Epicenter shall be the operator of the four wells, including responsibility for
and management of the production facilities, as well as the selection of buyers
of the crude oil and natural gas produced from the four wells.  The costs
associated with normal day to day operations shall be incurred at Epicenter’s
sole discretion. However, any anticipated operations costs of an unusual amount
or nature shall be subject to mutual consent. All expenditures incurred in the
operation of the four wells shall be subject to audit by Indigo. All operations
expenditures and costs shall be on an “actual cost pass through basis”.

 
 
D-
Epicenter is free to engage in further activities with Reef or any other
individual or entity independent of, and without the consent of,
Indigo.  Conversely, Indigo is free to engage in further activities with any
individual or entity independent of, and without the consent of, Epicenter
and/or Reef.


 
3

--------------------------------------------------------------------------------

 
 
 
E-
This MOU shall supersede all agreements, both oral and written, between the
parties with respect to the four wells.  Within sixty (60) days after execution
of this MOU, Epicenter and/or Reef and Indigo will execute a detailed Operating
Agreement patterned after the standard industry operating agreement as published
by the American Petroleum Institute (“API”) that, in conjunction with this MOU,
will fully define the duties and responsibilities of the working interest owners
of the four wells.

 
 
F-
The contents of this MOU are confidential and not to be shared with any third
party, disseminated or published in any manner without unanimous consent of the
parties hereto other than what is required in the normal course of business and
disclosure as mandated by the SEC, IRS, and other governmental reporting
agencies in order to say in compliance with publicly reporting stock entities.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
binding and effective on this _______ day of _________________________, 2010.
 
Indigo-Energy, Inc.
   
By:
 
   
Title:
      
Epicenter Oil & Gas, LLC
   
By:
 
   
Title:
      
Reef LLC
   
By:
 
   
Title:
  

 
Epi MOU 031710 final

 
4

--------------------------------------------------------------------------------

 